Citation Nr: 1317449	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  11-11 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability (claimed as cold injury residuals of the feet).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran had active service in United States Army from October 1961 to October 1964. 

These matters come before the Board on appeal from a July 2010 rating decision of the Nashville, Tennessee, Department of Veterans Affairs (VA) Regional Office (RO), which denied the benefits sought on appeal.  

The Veteran was afforded a December 2012 hearing before the undersigned, who was authorized to conduct the proceeding via videoconference from the Board's Central Office in Washington, D.C.  See 38 U.S.C.A. § 7107(c), (e)(2) (2012).  A transcript (Tr.) of the hearing has been associated with the Veteran's Virtual VA efolder.  During the hearing, the undersigned granted the Veteran an additional 30 days to submit evidence in support of the issues on appeal.  See Hearing Tr. at 11.  Although that evidentiary window has now expired, the Board finds that additional development is warranted, as discussed in further detail below.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran, in written statements and testimony before the Board, contends that he sustained frostbitten feet and a low back strain during his tour of duty in Germany.  See August 2010 Veteran's Statement; Hearing Tr. at 3-4, 12-13.  He further alleges that those in-service injuries resulted in permanent foot and low back disabilities for which service connection is warranted.  Id.  Before the Board may reach a final decision in the Veteran's case, however, further evidentiary development is needed.  Specifically, relevant Federal records and VA examinations should be obtained in support of the Veteran's claims.  See 38 C.F.R. § 19.9 (2012).

I.  Service Personnel Records and Sick Call Reports  

Throughout the pendency of this appeal, the Veteran has maintained that he incurred both frostbite and low back injuries while participating in cold-weather survival exercises and combat field maneuvers in eastern Germany, near the Czech border.  See August 2010 Veteran's Statement; Hearing Tr. at 3-4, 12-13.  The Veteran has further maintained that, on "numerous occasions" during these tri-annual exercises, he reported to sick call, where he was prescribed "soak[ing] solution[s]" for his frostbitten feet and painkillers for his back.  See August 2010 Veteran's Statement; Hearing Tr. at 5, 12-13.  Additionally, the Veteran has claimed that the Army medical personnel who treated him on sick call took X-rays of his spine.  See Hearing Tr. at 13.  He also has alleged that he was periodically taken off duty for three-day intervals so that his feet and back could recover.  See Hearing Tr. at 5, 13.  

As a layperson, the Veteran is competent to report a history of treatment for foot and low back problems during his period of overseas service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that a veteran is competent to report on factual matters about which he had firsthand knowledge, including in-service injury, experiencing pain during service, reporting to sick call, and undergoing treatment).  Moreover, while mindful that pertinent sick call reports and other relevant service records have not been associated with the Veteran's claims file, the Board finds that such records may be retrievable on remand.  

In this regard, the Board observes that, during a prior attempt to obtain the Veteran's service treatment records, the National Personnel Records Center (NPRC) acknowledged that it did not have his complete contact information.  See May 27, 2010, Request for Information (indicating that the Veteran did not have, or did not appear, to use a middle name).  However, such information has since been added to the claims file and, thus, may enable the NPRC, or another appropriate service department, to obtain additional service records in support of the Veteran's claims. 

Further, the Veteran has advised VA that his relevant sick call visits occurred while he was serving with the 30th Infantry Regiment, based at Schweinfurt, Germany.  See August 2010 Veteran's Statement, Hearing Tr. at 3.  His Service Separation Form (DD-214), which has been associated with the claims file, confirms that he was assigned to the Headquarters and Headquarters Company, 2nd Battalion, 30th Infantry Regiment, USARSEVEN (Seventh U.S. Army).  Significantly, however, it does not appear that the AOJ has yet attempted to obtain the Veteran's service personnel file, or any of the unit records, including sick call reports, which correspond to his period of active duty in Germany.  Such records may be useful in corroborating the Veteran's assertions of in-service injury and treatment, and otherwise shedding light on his claims.  Accordingly, appropriate efforts to obtain those outstanding service records should be made on remand.  See 38 C.F.R. § 3.159(c)(2) (2012) (noting that service records are Federal records and VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

II.  VA Records

With respect to other Federal records, the Board observes that, at his December 2012 hearing, the Veteran testified that he was not currently receiving VA treatment in connection with his appeal.  See Hearing Tr. at 10.  However, an earlier written statement suggested the existence of pertinent medical records at his local VA Medical Center in Memphis.  See August 9, 2010, Notice of Disagreement.  Thus, it appears that records from the Memphis VA Medical Center may exist that are relevant to his appeal.  Accordingly, appropriate efforts to obtain such records should also be made on remand.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees).

III.  VA Examinations

In addition to records procurement, VA examinations are warranted with respect to each of the Veteran's service connection claims.  The U.S. Court of Appeals for Veterans Claims (Court) has made clear that VA must provide a medical examination in support of such a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In this case, the record does not contain any current diagnoses of foot or back disabilities.  As noted previously, however, pertinent medical reports appear to be outstanding and, thus, may be sufficient to substantiate such diagnoses on remand.  Moreover, even without such clinical corroboration, the Board observes that the Veteran has written and testified at length regarding the persistent bilateral foot pain, swelling, redness, and related symptoms that he has experienced since leaving service.  See Hearing Tr. at 6.  Indeed, the Veteran has reported undergoing foot surgery in the early 1970s, when he was under the care of a private podiatrist who is no longer in practice and whose records are unavailable.  See Hearing Tr. at 7.  In addition, the Veteran has emphasized that he continues to suffer from residual discomfort in the "small bones" of his feet, as well as persistent gait abnormalities, protrusion of the toes, and a sensation of coldness throughout his feet.  See Hearing Tr. at 7-8.  His wife also has testified regarding the Veteran's "arched feet" and his lack of toenails.  See Hearing Tr. at 15.  

In a similar vein, the Veteran and his spouse have attested to the chronic low back problems that the Veteran has endured since his release from service.  Specifically, the Veteran has testified that, since leaving the Army, he has had to learn to sleep on his side because his back has been too painful to bear his weight.  See Hearing Tr. at 14.  He also has acknowledged a long history of difficulties performing yard work and caring for his daughters as a result of his lower back pain.  Id.  In terms of current symptoms, the Veteran has indicated that his back pain necessitates the use of a brace and over-the-counter medication.  See Hearing Tr. at 17.  Even with such treatment, the Veteran professes to be unable to lift anything that weighs more than 10-15 pounds, and his spouse has corroborated that assertion.  See Hearing Tr. at 16.  She also has attested to the Veteran's history of low back problems, prior to their marriage, which were relayed to her by the Veteran's mother.  Id.  

The Veteran is competent to attest to historical and current foot and low back symptoms, such as pain and swelling, which are capable of lay observation and which may support a later diagnosis by a medical professional.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  He also is competent to report a history of foot surgery and subsequent self-treatment for foot and low back problems, and to describe the functional limitations posed by his current symptoms.  Id.  Similarly, his spouse is competent to describe those limitations, such as an abnormal gait and difficulties lifting heavy objects, which she has personally witnessed, or which have been communicated to her, regarding the Veteran.  Id.  Moreover, the Board considers these statements and testimony to be credible in the absence of any countervailing evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Having thus established that the Veteran and his spouse have offered competent and credible statements and testimony regarding recurrent symptoms of bilateral foot and low back disabilities, the Board finds such lay evidence to be sufficient to satisfy the first McLendon element (competent evidence of a current disability or persistent or recurrent disabling symptoms) with respect to each of the Veteran's claims.

Similarly, the Veteran has satisfied the remaining McLendon requirements through evidence that indicates an association between his recurrent foot and low back symptoms, and his active service, but does not conclusively establish such a link.  

In arriving at this determination, the Board observes, at the outset, that the report of the Veteran's October 1961 service entrance examination contains a subjective history of "cramps in the legs" and "foot trouble."  See October 24, 1961, Report of Medical History.  Moreover, the Veteran has since indicated that an Army physician in Germany told him that he had a "curvature" of the back and "should not have been allowed in service."  See August 2010 Veteran's Statement.  Significantly, however, no foot or low back abnormality was clinically shown at the time the Veteran entered service.  Nor is there evidence of record that establishes that such an abnormality clearly and unmistakably existed prior to his enlistment.  38 U.S.C.A. §§ 1111, 1137 (West 2002); see also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir., 2004) (holding that every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates both that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service).  Accordingly, the Veteran is presumed to have been sound upon entry for purposes of this appeal .  Id.  As such, his claims turn on the traditional service-connection elements of in-service incurrence and nexus.  

As noted previously, the Veteran has submitted written statements and testimony attesting the incurrence of frostbitten feet on multiple occasions throughout his combat field maneuvers and cold-weather survival training in Germany.  See August 2010 Veteran's Statement; Hearing Tr. at 3-4.  Significantly, he has supported his lay assertions with photographs, taken during his overseas deployment, which confirm that he and members of his unit were directly exposed to cold and snow during training exercises.  See Photographs received on January 7, 2013.  Accordingly, the Board accepts the Veteran's uncontroverted lay assertions, and the corroborating photographs, as competent and credible evidence of in-service cold exposure.  See Layno, 6 Vet. App. at 470; Caluza, 7 Vet. App. at 511.

With respect to his lower back, the Veteran has reported the incurrence of multiple injuries during armored personnel carrier (APC) training exercises in Germany.  He has explained that he was required to lift the base plates of "heavy mortars," weighing between 75 and 125 pounds, and to transport these weapons up to "40 or 50 yards away" from the APC, while operating .50-caliber machine guns.  See August 2010 Veteran's Statement; Hearing Tr. at 12, 18.  The Board observes that, while the Veteran's complete service personnel records have not been obtained, his Service Separation Form (DD-214) confirms that he served in Europe and held the military occupational specialty (MOS) of heavy weapons infantryman.  As such, the Board considers the Veteran's account of in-service heavy lifting, which he is competent to report, to be consistent with the circumstances of his active service and therefore credible.  See Layno, 6 Vet. App. at 470; Caluza, 7 Vet. App. at 511.

As the Veteran's in-service exposure to cold weather and heavy lifting has now been conceded, the remaining questions are whether these events, or any other aspects of his military service, caused or aggravated any current foot or low back disabilities.  

The Board recognizes that the Veteran is himself of the opinion that such an in-service nexus exists with respect to each of his pending service-connection claims.  As discussed, he is competent to report a history of in-service injury and to attest to the continuity of symptoms, such as foot discoloration and swelling and low back pain, which are capable of lay observation.  See Layno, 6 Vet. App. at 470.  Nevertheless, while a lay person is deemed competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the underlying diagnoses and etiologies of the Veteran's current bilateral foot and low back problems fall outside the realm of the common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer).  As such, whether the Veteran's cold weather exposure and heavy lifting in service are in any way related to any of his current bilateral foot and low back disabilities are matters that require medical expertise to resolve.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his [active service], he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Accordingly, the Veteran's own assertions are insufficient, on a stand-alone basis, to award the benefits sought on appeal.  

While insufficient to grant the Veteran's claims, however, the above lay assertions, in tandem with the other evidence of record, are enough to trigger the need for VA etiological examinations in support of those claims.  See McLendon, 20 Vet. App. at 81.  Accordingly, as such examinations haves not yet been conducted, they should be performed on remand.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate repository to obtain the Veteran's complete official military personnel file, as well as copies of all sick call reports and other pertinent unit records generated while the Veteran was stationed at Schweinfurt, Germany.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into his electronic file contained in the Virtual VA system.

In requesting these records, refer to the contact information contained in the Veteran's August 2010 written statement, December 2012 hearing testimony, and other documents of record, to expressly include his Service Separation Form (DD-214) showing that he was assigned to the Headquarters and Headquarters Company, 2nd Battalion, 30th Infantry Regiment, USARSEVEN (Seventh U.S. Army) in the MOS of heavy weapons infantryman. 

2.  Obtain all pertinent records of treatment for foot and low back problems at the VA Medical Center in Memphis, Tennessee.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into his electronic file contained in the Virtual VA system.  

3.  If any records requested in items 1-2 cannot be obtained after reasonable efforts have been exhausted, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.   The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

4.  After the development requested in items 1-3 is completed, schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed foot disability.  The claims file and any relevant medical records contained in Virtual VA must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail, and any necessary diagnostic tests, if any, should be accomplished.

The examiner must render an opinion, with supporting rationale, as to the following:

a)  Diagnose all current foot disabilities. 

b)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any current foot disability had its onset in service, including as due to cold weather exposure incurred during tri-annual combat training exercises in Germany, which has been conceded in light of the Veteran's competent and credible written statements, testimony, and other documents of record.  

c)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any current arthritic disability of the foot manifested to a compensable degree within one year of the Veteran's active service.

d)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any current foot disability is otherwise related to any aspect of the Veteran's active service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

5.  After the development requested in items 1-3 is completed, schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed low back disability.  The claims file and any relevant medical records contained in Virtual VA must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings should be reported in detail, and any necessary diagnostic tests, if any, should be accomplished.

The examiner must render an opinion, with supporting rationale, as to the following:

a)  Diagnose all current low back disabilities. 

b)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any current low back disability had its onset in service, including as due to heavy lifting incurred during armored personnel carrier (APC) training exercises in Germany, which has been conceded in light of the Veteran's competent and credible written statements, testimony, and other documents of record.  

c)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any current arthritic disability of the low back manifested to a compensable degree within one year of the Veteran's active service.

d)  State whether it is at least as likely as not (i.e., at least a probability of 50 percent or greater) that any current low back disability is otherwise related to any aspect of the Veteran's active service.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation. 

6.  Following the completion of the above, and any other development deemed necessary, readjudicate the claims remaining on appeal.  If any of the benefits sought on remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


